Citation Nr: 9905236	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a stomach disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 RO rating action which denied 
the veteran's claim for service connection for a stomach 
condition. 


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
would tend to show that he currently has a stomach condition 
that was manifest during military service or is related to 
service.  


CONCLUSION OF LAW

The claim for service connection for a stomach condition is 
not well-grounded.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
1991 & Supp. 1998);  38 C.F.R. § 3.303 (1998).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On his September 1966 report of examination prior to 
enlistment, the veteran's abdomen and viscera were evaluated 
as normal.  His report of medical history showed no instances 
of frequent indigestion or trouble with the stomach or 
intestines.  A review of the veteran's service medical 
records reveals that in June 1968, the veteran had treatment 
for complaints of stomach pains and an inability to eat.  
Possible peptic ulcer was noted and the veteran was treated 
with Maalox and Donnatal.  The records show that the veteran 
was treated on two occasions in July 1968 for abdominal pain.  
Mylanta reportedly provided some relief.  On his 

September 1968 report of examination prior to separation, the 
veteran's abdomen and viscera were evaluated as normal.  His 
report of medical history showed no instances of frequent 
indigestion or trouble with the stomach or intestines.

Records on file show that the veteran was treated at the 
Colleton County Hospital in May 1972 for what appeared to be 
the passing of a renal caliculi.  Epigastric discomfort to 
deep palpation was reported.

Private records from Dr. Flower show that the veteran had 
treatment for complaints of reflux esophagitis in May 1976.  
It was noted that the veteran had pain in the chest that was 
worse in laying down and taking deep breaths.  The physician 
reported that the veteran was given ulcer instructions and 
recommended to take milk, Maalox, and Librax.  Records of 
subsequent treatment by Dr. Flower date through 1996 and show 
no record of further treatment for stomach problems.

Private records from Dr. John A. Kinard show that the veteran 
was treated from 1991 to 1994 for problems associated with 
swelling of the left submaxillary gland. 

Private records from Dr. Sanjay Kumar show that the veteran 
was treated in 1995 and 1996 for various problems.  Gastritis 
was diagnosed in March 1996 and was reported to have resolved 
in April 1996.

In May 1997, the veteran submitted a claim for service 
connection for disorders including ulcers.

A June 1997 request for records from the St. Francis Xavier 
hospital did not result in the addition of any records to the 
claims file.

VA outpatient treatment records dated in July and August 1997 
show no record of treatment for stomach problems.



II. Legal Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 
4 Vet.App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
As explained below, with respect to this issue, the Board 
finds that the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for a stomach condition is well grounded; his claim is not 
plausible.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
aggravation and the current disability (medical evidence).  
The nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The United States Court of Veterans Appeals (Court) has held 
that a veteran must submit evidence in order for a claim to 
be considered well-grounded, not just allegations.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence must show 
that the veteran currently has a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992) and Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  When, as in this case, the issue 
involves a question of medical diagnosis and causation, 
medical or otherwise competent evidence is required to make 
the claim well-grounded.  Grottveit v. Brown, 5 Vet.App. 609 
(1993).  The veteran's lay statements concerning questions of 
medical diagnosis and causation are not sufficient to 
establish a well-grounded claim as he is not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App 492 
(1992).

Turning to the facts of the case, the evidence shows that the 
veteran was treated during service in June and July 1968 for 
complaints of stomach pains, an inability to eat, and 
abdominal pains.  Prescribed medication led to some relief.  
While possible peptic ulcer was reported (June 1968), this 
diagnosis was not confirmed and no stomach abnormality was 
found at separation.  The abdomen and viscera were in fact 
found to be normal on examination for separation in September 
1968.  Additionally, on his September 1968 report of medical 
history, the veteran checked "no" for frequent indigestion 
and trouble with the stomach or intestines.   

Since separation from service, the earliest evidence of any 
pertinent complaint is found in a May 1972 private record 
form the Colleton County Hospital which indicated that the 
veteran had epigastric discomfort to deep palpation.  The 
symptoms were evidently attributed to the possible passing of 
renal calculi.  The records from this admission show no 
indication that the veteran had a stomach condition, and they 
show no evidence of a nexus between the veteran's complaints 
of epigastric pain and his military service. 

The first postservice record of any problem with the 
stomach/esophagus appeared in a private treatment record from 
Dr. Flower, dated in May 1976, more than six years after 
separation from service.  The physician reported that the 
veteran had complaints of reflux esophagitis and he noted 
that he gave the veteran ulcer instructions.  The Board 
notes, however, that Dr. Flower did not relate the veteran's 
complaints to any aspect of his period of service.  
Additionally, it is pertinent to note that while the file 
contains numerous records of treatment by Dr. Flower dating 
through 1996, not one of these records shows any subsequent 
complaints or findings indicative of an ongoing 
stomach/esophageal problem.

The Board further notes that while private records show that 
Dr. Kumar diagnosed gastritis in March 1996 (resolved April 
1996), these records contain no statements suggesting an 
etiological relationship between the gastritis and the 
veteran's period of military service.  

With no competent medical of a current diagnosis, and no 
evidence establishing a  nexus to service, the veteran's 
claim must be denied as not well-grounded.  See Grottveit, 
supra.  While the veteran and his service representative have 
asserted that the veteran currently has a stomach condition 
due to service, neither of them is a physician competent to 
make such a diagnosis.  Where a medical diagnosis and 
competent medical evidence of causation are essential to a 
claim for service connection, lay statements by a veteran and 
his service representative alone are not competent evidence 
to render the claim well-grounded.  See Espiritu, supra.  

In the absence of competent medical evidence indicating both 
the current existence of the claimed disorder and an 
etiological tie to service, the veteran has failed to 
establish a well-grounded claim of service connection for a 
stomach condition, and there is no duty to assist him in 
developing his claim.  Accordingly, the claim must be denied.  
Edenfield v. Brown, 8 Vet.App. 384, 390 (1995).  

The Board notes that the VA may be obligated, under 
38 U.S.C.A. § 5103(a) (West 1991), to advise a claimant of 
evidence needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this instance, 
the RO fulfilled its obligation under section 5103(a) with 
the original statement of the case, which have informed the 
veteran of the reasons for the denial of his claim.  
Furthermore, by this decision, the Board has informed the 
veteran of the evidence necessary to make the claim well-
grounded.


ORDER

The claim for service connection for a stomach condition is 
denied as not well-grounded.



		
	R. L. SHAW
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 3 -


